Case: 22-152   Document: 35      Page: 1   Filed: 09/14/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   LEORA TUCKER,
                   Plaintiff-Petitioner

                            v.

  TRANS UNION LLC, EXPERIAN INFORMATION
      SOLUTIONS, INC., IC SYSTEM, INC.,
            Defendants-Respondents
            ______________________

                        2022-152
                 ______________________

    On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(b) from the United States District
Court for the Eastern District of Pennsylvania in No. 2:21-
cv-01215-WB, Judge Wendy Beetlestone.
                 ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                       ORDER
   On June 2, 2022, Leora Tucker filed this “Petition for
Permission to Appeal and Review” from orders of the
United States District Court for the Eastern District of
Pennsylvania. In response to this court’s June 23, 2022,
show cause order, Experian Information Solutions, Inc., IC
Case: 22-152    Document: 35      Page: 2     Filed: 09/14/2022




2                                  TUCKER   v. TRANS UNION LLC



System, Inc., * and Brent F. Vullings, Esq. (collectively, “Re-
spondents”) urge dismissal. Ms. Tucker’s response argues
that this court has jurisdiction.
    We agree with Respondents that this court lacks juris-
diction over this case. This court has jurisdiction only over
certain types of district court cases, including those arising
under the patent laws, see 28 U.S.C. § 1295(a)(1); or under
§ 1295(a)(4)(C); or certain cases against the United States
for claims “not exceeding $10,000 in amount,” 28 U.S.C.
§ 1346(a)(2), see 28 U.S.C. § 1295(a)(2). Ms. Tucker’s case,
which concerns claims of defamation and violations of the
Fair Credit Reporting Act and the Fair Debt Collection
Practices Act, does not fall within our jurisdiction.
    Inasmuch as Ms. Tucker’s petition can be read as re-
questing transfer to the United States Court of Federal
Claims, Pet. at 4, that request also cannot establish our ju-
risdiction here. While this court has jurisdiction over an
appeal from an interlocutory order of a district court grant-
ing or denying a motion to transfer to the Court of Federal
Claims, 28 U.S.C. § 1292(d)(4)(A), the district court has not
issued any such order. Moreover, even if Ms. Tucker had
moved for such a transfer, the case could not be heard in
the Court of Federal Claims because she does not assert
claims against the United States.
    This court, if lacking jurisdiction, may, if it is in the
interest of justice, transfer to a court that would have ju-
risdiction. 28 U.S.C. § 1631. Here, however, transfer to
the United States Court of Appeals for the Third Circuit
would be futile. Section 1292(b) of title 28 of the U.S. Code
authorizes a court of appeals to permit an appeal of an in-
terlocutory order only after the district court has certified



    *    IC System, Inc.’s response was filed one day late.
The court construes the filing as a request to file a response
out of time and grants the request.
Case: 22-152    Document: 35     Page: 3    Filed: 09/14/2022




TUCKER   v. TRANS UNION LLC                                3



that the appeal presents a controlling question of law as to
which there is substantial ground for difference of opinion
and that an immediate appeal from the order may materi-
ally advance the ultimate termination of the litigation.
Here, no such certification was issued; therefore, no appeal
can be brought under section 1292(b). See Aleut Tribe v.
United States, 702 F.2d 1015, 1019 (Fed. Cir. 1983) (cita-
tion omitted).
    The only conceivable basis for the Third Circuit’s juris-
diction would be that Ms. Tucker identified in her petition
certain orders denying in forma pauperis (“IFP”) status,
which are generally immediately appealable. See Roberts
v. U.S. Dist. Ct. for the N. Dist. of Cal., 339 U.S. 844, 845
(1950). However, the Third Circuit has now resolved all of
those issues on duplicative appeals filed by Ms. Tucker.
See Tucker v. Trans Union LLC, No. 22-1180 (3d Cir. Mar.
2, 2022) (granting leave to proceed IFP ) and Tucker v.
Trans Union LLC, No. 22-1180 (3d Cir. Aug. 8, 2022) (deny-
ing rehearing of the decision to dismiss the appeal for lack
of jurisdiction); see also Tucker v. Trans Union LLC, No.
22-1876 (3d Cir. July 13, 2022) (taking no action on the mo-
tion for leave to proceed IFP because “the fees have been
paid in this matter”) and Tucker v. Trans Union LLC, No.
22-1876 (3d Cir. Aug. 10, 2022) (dismissing the appeal for
lack of jurisdiction).
    Accordingly,
    IT IS ORDERED THAT:
     (1) IC System’s response (ECF No. 23) is accepted for
filing.
    (2) The petition is dismissed.
    (3) All pending motions are denied as moot.
Case: 22-152    Document: 35     Page: 4      Filed: 09/14/2022




4                                TUCKER    v. TRANS UNION LLC



    (4) Each side shall bear its own costs.
                                   FOR THE COURT

September 14, 2022                 /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court